UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantý Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement ý Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-12 DWS HIGH INCOME TRUST (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or theform or schedule and the date of its filing. Amount Previously Paid: Form, Scheduleor Registration Statement No.: Filing Party: Date Filed: Doug Beck, Managing Director, Head of Product Management Michael Clark, Managing Director, President of DWS Funds Paul Schubert, Managing Director, Treasurer of DWS Funds William McClayton, Independent Board Member DWS High Income Trust, DWS Multi-Market Income Trust, DWS Strategic Income Trust, & DWS Dreman Value Income Edge Fund, Inc. Page 2 Table of Contents nOverview nDWS High Income Trust nDWS Multi-Market Income Trust nDWS Strategic Income Trust nDWS Dreman Value Income Edge Fund, Inc. nBoard Proposal nDissident Proposal nDissident History nIncumbent Director Candidate History Page 3 Overview DWS Investments DWS Investments is the US retail brand of Deutsche Bank’s global asset management division. DWS is the leading mutual fund brand in Germany and one of the most respected in Europe and Asia.With access to the expertise of a powerful global network in 16 countries, DWS Investments strives to make innovative investment strategies and solutions, traditionally reserved for institutions and high net worth individuals, available to the US retail investor. DWS Investments manages over $133.4 billion (as of 3/31/2010) in retail and retirement assets in more than 150 mutual funds and variable insurance portfolios across all major asset categories in the US.Organizations under the DWS brand manage approximately $341.4 billion globally (as of 3/31/2010). Page 4 DWS High Income Trust Investment Objective:The fund seeks to provide the highest current income obtainable, consistent with reasonable risk, with capital gains secondary. NYSE Symbol: KHI Portfolio Manager: Gary Sullivan April 30, 2010 NAV: $9.54 April 30, 2010 Market Price: $9.38 April 30, 2010 Discount: -1.68% April 30, 2010 Market Yield: 8.58% April 30, 2ield: 8.48% April 30, 2010 TNA (MM): $153.99 Dividend: The Fund has declared distributions to common shareholders monthly with two increases in the last year Prices and net asset value fluctuate and are not guaranteed. Yields fluctuate and are not guaranteed. Annualized dividend yield is the latest monthly dividend shown as an annualized percentage of net asset value and market price as of 4/30/10.
